1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ESARN SEE,                                    )   Case No.: 1:19-cv-00934 - JLT
                                                   )
12                 Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                   )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                     )   JUSTICE ACT
                                                   )
14   ANDREW SAUL,                                  )   (Doc. 14)
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )
17          Esarn See and Andrew Saul, Commissioner of Social Security, stipulated for the award and
18   payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 14)
19   Subject to the terms of the stipulation, the Court ORDERS fees in the total amount of $2,114.08 are
20   AWARDED to Esarn See.
21
22   IT IS SO ORDERED.
23
        Dated:    March 9, 2020                              /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
